Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 26, 2022 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 26, 2022. Claims 1, 5, 9, 12 and 27-30 are pending and currently examined.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  these claims recite “CV1988/X”.  However, the application presents “CVI988/X” or “CVI988” in both the specification and original claims.  Applicant may need to double check and make proper corrections.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 1, 2 5, 9, 12 and 27-30 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Reddy et al. (US 2005/0019348 A1, published Jan. 27, 2005, submitted in IDS filed on 07/11/2013).
This rejection is withdrawn in view of the amendment filed on Jul. 26, 2022.

(New Rejection – Necessitated by Amendment) Claims 1, 2 5, 9, 12 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Reddy et al. (US 2005/0019348 A1, published Jan. 27, 2005, submitted in IDS filed on 07/11/2013, referred to hereafter as Reddy2005) in view of Reddy et al. (US 2010/0233206 A1, published on Sep. 16, 2010, referred to hereafter as Reddy2010).
Base claims 1 and 12 are amended to specify subcutaneous administration of the recombinant MDV viral vaccine.
Reddy2005 teaches recombinant MDV virus strains CVRM-1 and CVRM-2, derived from CVI988 through transformation with a foreign DNA construct which includes a long terminal repeat sequence of a reticuloendotheliosis virus; it teaches that this viral agent is effective to elicit an immune response in a chicken to MDV without causing a significant degree of pathology in the inoculated bird, and that suitable formulations of the vaccine for use in chickens include an effective immunization dosage of this viral agent with a pharmaceutically acceptable carrier or diluent. See e.g. Abstract, PGPub paragraphs [0056]-[0058], [0073], and Figs. 1 and 2. 
Reddy2005 further teaches that the resulting recombinant virus, MDV with LTR, generally grow more rapidly than parental MDV strain and thus there is no need for plaque purification; and however, if there is no growth advantage, the recombinant viruses have to be plaque purified and screened for the presence of LTR sequences using PCR. See PGPub [0058].
Reddy2005 teaches the process of generating CVRM virus. See e.g. PGPub paragraph [0073] and Fig. 2. 
PGPub paragraph [0073] is cited below:
[0073] To generate the CVRM virus, purified viral DNA of the MDV serotype 1 vaccine strain CVI988 (commercial strain purchased from Intervet, Delaware) was co-transfected into CEF or DEF cells together with Not I digested cosmid B40-Pac as previously described (Reddy et aI., 2002, ibid). Recombinant CVI988 viruses containing the LTR insertion from RM1 replicated faster than parental CVI988 strain virus and soon became the predominant viral population. In addition, recombinant viruses were released into the supernatant as cell free virus at a higher rate than parental CVI988 strain. Two recombinant strains, CVRM-1 and CVRM-2, were recovered and further propagated. CVRM-1 virus stocks were made by passing the infected cells in cultured cells for 7 passages, while CVRM-2 virus stocks were made by passing only supernatants of infected cells into subsequent passages at passage 2 and 3 and subsequently by passing infected cells. The final stocks of CVRM-2 were made at passage 8.

Fig. 2 discloses that the B40-Pac is the Pac I fragment from MDV virus strain RM1 and that the LTR in the recombinant CVRM-2 strain contains the nucleotide sequence as SEQ ID NO: 2. Reddy2005 further teaches that the recombinant CVRM-2 clone is deposited as ATCC PTA-4945. See PGPub paragraph [0021].
In the Example 1, Reddy2005 teaches generation of the CVRM-2 recombinant virus and development of it into a vaccine. See e.g. PGPub paragraphs [0073] cited above and Table 1: 
Table 1 teaches vaccination with CVRM1 or CVRM2 and challenged by 648A strain and achieved an average protection rate (PI) of 85.3% and 79.5%, respectively.
Reddy2005 is silent on the term “CVI988/X SR-1 RN1250” used for the claimed MDV viral agent. On the other hand, the instant specification appears to indicate that the CVRM-2 RN1250, RMI CN32399, and Rispens CN32553 are all SR-1 strains. See e.g. Example 1 of the instant specification. The instant specification teaches that the present invention is based, in part, upon the production and use of vaccines comprising Marek's Disease Viruses (MDV) originally disclosed in application number U.S. Ser. No. 10/623,891 (published as US2005/ 0019348A1, i.e. Reddy2005 cited in the current rejection). “Specifically, the present invention stems from the surprising and unexpected finding that the CVRM2 "virus" (MDV strain "CVI988" transformed with a foreign DNA construct; disclosed, for example, in Table 1 of Reddy et al.) was not in fact a clonally distinct, single recombinant attenuated Marek's Disease Virus (MDV). Instead, Applicants determined the CVRM2 was a heterogeneous population of recombinant and parental MDV, and when they isolated and subsequently administered to avians a pure clonal line of CVRM2 (hereinafter referred to as "RN1250"), they obtained safety and efficacy results far exceeding those a skilled person would have expected on reading Reddy et al.” See [0012]. Accordingly, the MDV viral agent “CVI988/X MDV SR-1 RN1250” as claimed is considered as a pure clonal line of CVRM2 disclosed in Reddy2005.
Reddy2005 teaches vaccination and challenge processes for the recombinant MDV vaccines using at least 200 plaque forming units (PFUs), in para [0065], cited below:
One measure of the level of protection is the protective index (PI), which is calculated as the incidence of Marek's disease in unvaccinated, Marek's disease virus challenged controls minus the incidence of Marek's disease in vaccinated, Marek's disease virus challenged groups, and the difference divided by the percent of Marek's disease in unvaccinated, Marek's disease virus challenged controls, with the result multiplied by 100. Typically, the vaccine will contain at least about 200 PFU (plaque-forming units) of the virus, and preferably between about 2000 and 5000 PFU. The vaccine can be effectively administered anytime after the chicken attains immunocompetence, which is at about the 18th day of incubation (3 days prehatch); but it is normally administered by inoculation within 24-48 hours after hatching.

Accordingly, Reddy teaches a recombinant avian MDV vaccine comprising a MDV viral agent stably transformed with a foreign DNA construct comprising a long terminal repeat (LTR) sequence of a reticuloendotheliosis virus as the desired viral agent, and a method of immunizing avian comprising administering to avian a vaccine dosage of at least 200 PFUs per avian, and how vaccine protection efficacies can be obtained by challenge infections. However, even though teachings of Reddy2005 suggest that a plaque purification process can be used to obtain a pure population of the reticuloendotheliosis virus LTR-containing recombinant MDV, it teaches that as the LTR-containing recombinant MDV has a growth advantage over the parental MDV without the reticuloendotheliosis virus LTR, the LTR-containing recombinant MDV can be significantly enriched by serial passages, making the plaque purification process not necessary. Reddy2005 is silent on if administration of the MDV viral vaccine is done subcutaneously. 
Reddy2010 teaches an invention on generating mutations in MDV virus genes for vaccine strains that are able to protect against virulent MDV infections. See e.g. Abstract. Reddy2010 teaches chicks were vaccinated subcutaneously by vaccines comprising recombinant MDV viruses and then challenged by subcutaneous inoculation of virulent viruses. See e.g. [0045]. These teachings indicate that vaccines containing recombinant MDV viruses can be administered subcutaneously.
It would have been obvious for one of ordinary skill in the art at the time of invention to further plaque-purify the recombinant virus to remove the residual parental virus strain in viral stocks CVRM1 and CVRM2 of Reddy2005 to obtain a purer recombinant virus of interest disclosed in Reddy2005 than the CVRM1 or CVRM2 strains which are known to contain predominantly the recombinant virus of interest plus a small amount of the undesired parent virus with higher pathogenicity. It would also have been obvious for one of ordinary skill in the art at time of invention to administer an MDV vaccine comprising a recombinant MDV virus as claimed via subcutaneous route, this route is known and routinely used vaccine administration route, as taught in Reddy2010.
As to claim limitation of “wherein the vaccinated avian has a prevented fraction rate of 0.84 or greater when challenged with vvMDV RB 1B virus”, combined teachings of the Reddy references suggest a vaccine that is indistinguishable from the one as claimed; the suggested vaccine is expected to have a protection effect indistinguishable from the one as claimed.
Regarding claims 27-28, one of ordinary skill in the art would have found it obvious to arrive at the claimed dosage range through routine optimization unless there is evidence that the claimed dosages produce unexpected results.



Response to Applicant’s Arguments
Applicant’s arguments filed on Jul. 26, 2022 have been fully considered and are addressed as follows.
Applicant first argues that it was the Applicant who discovered that the CVRM1 or CVRM2 disclosed in Reddy2005 contain predominantly the recombinant virus of interest plus a small amount of the undesired parent virus with higher pathogenicity. 
This argument is not persuasive. Reddy2005 teaches that recombinant CVI988 viruses containing the LTR insertion from RM1 replicated faster than parental CVI988 strain virus and soon became the predominant viral population, and that CVRM-1 and CVRM-2 virus stocks were made by passing the infected cells in cultured cells for 7 and 9 passages, respectively. See e.g. [0073]. One of skill in the art would have readily realized based on these teachings that the CVRM-1 and CVRM-2 virus stocks contain predominantly the desired LTR-containing MDV virus and residual the parental CVI988 virus which cannot be completely removed by serial passages.  
Applicant argues that by teaching “there is no need for plaque purification” by Reddy2005, one of skill in the art would lack the motivation to plaque purify the recombinant MDV because would be no expectation of any improvement in protection efficacy.
Applicant’s argument is not persuasive. A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018). See MPEP § 2143.01. Reddy2005 teaches that the parental virus CVI988 has residual pathogenicity for vaccine recipients (see e.g. [0012]), one of skill in the art would have been motivated to remove as much as possible the CVI988 parental virus from a recombinant LTR-containing MDV virus stock. Teachings of Reddy2005 suggest two approaches of reducing the unwanted parental virus: serial passages and plaque purification.  Reddy2005 appears to imply that plaque purification was not necessary because it needs more effort.  One the other hand, one of skill in the art would have expected that plaque purification could result in higher purity because the recombinant virus is isolated out in the plaque purification process, comparing to the process of serial passages which only enriches the fast growing LTR-containing MDV virus. Therefore, even though Reddy2005 teaches that plaque purification was not necessary for their studies, one of skill in the art would have been readily motivated to perform plaque purification for the purpose of obtaining a purer virus stock and more completely removing the potentially pathogenic CVI988 parent virus.
Applicant argues that the clonal virus vaccine unexpectedly demonstrated a significant improvement over Reddy’s vaccine: Example 5 and Table 5 of the instant specification shows RN1250, a pure clonal line of CVRM2, elected a strong protective response at all concentrations, a result that is unexpected in view of the teachings of Reddy. Applicant argues that Table 5 shows that viral clone RN1250 elicited a strong protective response at all concentrations tested, the percentage of birds protected against subsequent MDV challenge (PI) reached up to 94% (vaccinated group 3), while, in contract, Reddy’s preferred (mixed) CVRM-2 strain (CVRM2/648A), achieved an average protection index of only 79.5% against MDV challenge (Reddy, Table 1, line 6).
Applicant’s argument is not persuasive. Applicant compares the numeric results between two different studies without considering if the two studies were carried out under comparable conditions. E.g., Example 5 of the instant application shows that the challenging virus used in the study is strain vvMDV RB1B, which appears to be a very virulent (vv) strain, while Reddy2005 uses a very virulent plus (vv+) strain, 648A, in the protection studies (see e.g. [0076]). Therefore, it cannot be determined if the difference in protection efficacies between the two vaccines were due to the difference in the protection efficacies of the two viral agents themselves or due to the difference in the study designs. It would have been more persuasive if Applicant could provide data comparing protection results by claimed vaccine and those of Reddy2005 under the same or comparable conditions.
  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850. The examiner can normally be reached on Monday - Friday, 8:30 am -5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648